Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed applications 16/712,947 and 62/778,833 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,770,180. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in the instant application are also recited in the ‘180 patent, which recites an additional step in each of the independent claims. Therefore, the instant claims are not patentably distinct from those of the ‘180 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq, US Patent Application Publication No. 2014/0207492 in view of Xie, US Patent Application Publication No. 2020/0027567 and further in view of Jung, US Patent Application Publication No. 2019/0221294.
As per claim 1, Farooq teaches a system comprising one or more computers and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: receiving electronic health record data for a patient, the electronic health record data comprising one or more observations of each of a plurality of different feature types (see 0015; obtain data from EMR including diagnosis codes, lab results, etc.), and the plurality of different feature types including a clinical note feature type (see paragraph 0015; obtained data includes doctor notes), wherein each observation of the clinical note feature type is a clinical note comprising a respective sequence of text tokens (see paragraph 0103; clinical notes are comprised of sequences of text tokens such as “There is evidence of metastatic cancer in the liver”); generating a respective observation embedding for each of the observations (see paragraph 0103; observation is translated to “Cancer” element with value of “True” and confidence of .9), comprising, for each clinical note: processing the sequence of text tokens in the clinical note to generate a respective token embedding for each of the text tokens (see paragraph 0103; see above for explanation); and generating the observation embedding for the clinical note from the token embeddings for the text tokens in the clinical note (see paragraph 0103; see above for explanation); generating an embedded representation of the electronic health record data, wherein the embedded representation comprises a respective patient record embedding corresponding to each of a plurality of time windows (see paragraph 0104; elements that refer to the same variable at the same time period are combined to form a unified assertion regarding that variable), and wherein generating the embedded representation comprises, for each time window: combining the observation embeddings of observations occurring during the time window to generate the patient record embedding corresponding to the time window (see paragraphs 0104-0106; elements for each time period are combined to establish assertions or “factoids” regarding a patient state at each respective time period); and processing the embedded representation of the electronic health record data to generate a neural network output that characterizes a future health status of the patient after the last time window in the embedded representation (see paragraphs 0106-0107; the patients factoids are combined to produces a composite view of the patient’s progress through disease states, treatment protocols, etc. which are used to produce a prediction of readmission for the patient; paragraph 0034 describing prediction of readmission can utilize neural network processing).
Farooq does not explicitly teach using a clinical note embedding long short-term memory (LSTM) neural network in processing the clinical notes or utilizing a prediction recurrent neural network in producing the prediction.  Xie teaches using a clinical note long short-term memory (LSTM) neural network to process text from clinical notes (see paragraph 0034; uses a LSTM neural network to encode diagnostic descriptions from free text doctor’s notes).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this LSTM neural network processing to the clinical note processing of Farooq with the motivation of leveraging machine learning in processing large amounts of data to derive medical predictions (see paragraph 0008 of Xie).
Jung teaches utilizing a recurrent neural network to process patient data and generate a prediction (see paragraph 0054).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this recurrent neural network processing to the prediction processing of Farooq with the motivation of improving the accuracy of prediction of future health conditions (see paragraph 0004 of Jung).
As per claim 2, Farooq, Xie, and Jung teaches the system of claim 1 as described above.  Farooq further teaches combining the observation embeddings to generate the patient record embedding corresponding to the time window comprises: for each feature type, combining all observation embeddings of observations of the 17Attorney Docket No. 16113-8756001 feature type that occurred during the time window to generate a combined observation embedding for the feature type (see paragraph 0104; all elements referring to the same variable during the same time period are combined to form a “factoid”); and combining the combined observation embeddings to generate the patient record embedding (see paragraph 0106; “factoids” are then combined to produce a patient state).
As per claim 3, Farooq, Xie, and Jung teaches the system of claim 2 as described above.  Farooq further teaches averaging observation embeddings of observations of the feature type (see paragraph 0127; probabilistic assertions may ordinarily be associated with an average or mean value).  Farooq further equates probabilistic assertions to factoids at paragraph 0104.  Therefore, it appears that the combined citations of Farooq describe averaging all observation embeddings of observations of the feature type that occurred during the time window since each factoid is generated by combing observations that occurred during the same time period.  However, if Farooq does not explicitly teach averaging the observations during the time window, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to associate an average value of observations as described at paragraph 0127 with the factoid described at paragraph 0104 because the calculation is described in the same reference, thus the calculation could have been combined according to known means, the combination would not have altered the principal operations of Farooq, and the combination would have yielded predictable results of an average value of same variable elements.
As per claim 4, Farooq, Xie, and Jung teaches the system of claim 2 as described above.  Farooq further teaches combining the combined observation embeddings to generate the patient record embedding comprises combining the combined observation embeddings (see paragraph 0106).  However, Farooq does not explicitly teach concatenating the combined observation in this step.  Xie further teaches performing a concatenating operation in assigning codes to diagnoses (see paragraphs 0087 and 0118).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this operation to the system of Farooq for the reasons given above with respect to claim 1.
As per claim 5, Farooq, Xie, and Jung teaches the system of claim 1 as described above.  As explained above, Farooq does not explicitly describe the LSTM neural network.  Xie further teaches the LSTM neural network is a bi-directional LSTM neural network (see paragraph 0049).
As per claim 6, Farooq, Xie, and Jung teaches the system of claim 1 as described above.  Farooq further teaches generating the observation embedding for the clinical note from the token embeddings for the text tokens in the clinical note comprises: aggregating the token embeddings for the text tokens in the clinical note to generate the observation embedding (see paragraphs 0103-0104; extracted elements related to the same variable are combined by the combination component).  Farooq does not explicitly teach utilizing a learned attention weighting to generate the observation.  Xie further teaches utilizing a learned attention weighting to generate an observation (see paragraphs 0085 and 0088).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this operation to the system of Farooq for the reasons given above with respect to claim 1.
As per claim 8, Farooq, Xie, and Jung teaches the system of claim 6 as described above.  As explained above, Farooq does not explicitly describe the LSTM neural network and recurrent neural network.  Xie further teaches training the clinical note LSTM neural network and a predictive network jointly on training data including ground truth network outputs (see paragraph 0075; training model for both predictive network and LSTM uses ground truth output). Since Jung teaches the prediction recurrent neural network, as set forth above, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the training of Xie to train the combined networks, including the prediction recurrent neural network of Jung with the motivation of capturing better tagging as described in Xie (see paragraph 0064).
As per claim 9, Farooq, Xie, and Jung teaches the system of claim 8 as described above. As explained above, Farooq does not explicitly describe the LSTM neural network and recurrent neural network.  Xie further teaches training the clinical note LSTM neural network, a predictive network, and attention weighting training data including ground truth network outputs (see paragraph 0075; training model for both predictive network and LSTM uses ground truth output; paragraph 0073 describes weighting data as part of the predictive network).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the training of Xie to train the combined networks, including the prediction recurrent neural network of Jung for the reasons given above with respect to claim 8.
As per claim 10, Xie, and Jung teaches the system of claim 8 as described above. As explained above, Farooq does not explicitly describe the LSTM neural network.  Xie further teaches prior to the training, pre-training the clinical note LSTM neural network using unsupervised learning on a set of training sequences extracted from training clinical notes to predict, for each training sequence, at least a next word that follows the last word in the training sequence in the training clinical note (see paragraph 0054; describes training the LSTM on a sequence of words, capturing a sequential structure among the words, which is encompassed by training on a sequence of words to predict a next word, since they are in a sequential structure). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the training of Xie in the process of incorporating the disclosed LSTM for the reasons given above with respect to claim 1.
As per claim 14, Farooq, Xie, and Jung teaches the system of claim 1 as described above.  Farooq does not explicitly teach mapping the observation to a learned embedding for the observation.  Xie further teaches mapping an observation to a learned embedding for an observation (see paragraph 0024).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this operation to the system of Farooq for the reasons given above with respect to claim 1.
Claims 16-20 recite substantially similar media and method limitations to system claims 1-3 and 5 and, as such, are rejected for similar reasons as given above.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq, US Patent Application Publication No. 2014/0207492 in view of Xie, US Patent Application Publication No. 2020/0027567 and Jung, US Patent Application Publication No. 2019/0221294 and further in view of Mossin, US Patent Application Publication No. 2019/0034591.
As per claim 11, Farooq, Xie, and Jung teaches the system of claim 1 as described above.  Farooq does not explicitly teach the network output comprises a prediction of inpatient mortality of the patient.  Mossin teaches providing a neural network output predicting inpatient mortality of a patient (see paragraphs 0014-0015).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this prediction to the system of Farooq with the motivation of further assisting health professionals to allocate time and resources to the most at need patients (see paragraph 0004 of Mossin).
As per claim 12, Farooq, Xie, and Jung teaches the system of claim 1 as described above.  Farooq further teaches the network output comprises a prediction of the patient at discharge (see paragraph 0006).  However, Farooq does not explicitly teach the prediction is of a primary diagnosis.  Mossin further teaches providing a neural network output predicting a primary diagnosis at discharge (see paragraphs 0014-0015).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this prediction to the system of Farooq with the motivation of further assisting health professionals to allocate time and resources to the most at need patients (see paragraph 0004 of Mossin).
As per claim 13, Farooq, Xie, and Jung teaches the system of claim 1 as described above.  Farooq further teaches the network output comprises a prediction of the patient at discharge (see paragraph 0006).  However, Farooq does not explicitly teach the prediction is of a set of diagnoses.  Mossin further teaches providing a neural network output predicting a set of diagnoses at discharge (see paragraphs 0014-0015).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this prediction to the system of Farooq with the motivation of further assisting health professionals to allocate time and resources to the most at need patients (see paragraph 0004 of Mossin).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farooq, US Patent Application Publication No. 2014/0207492 in view of Xie, US Patent Application Publication No. 2020/0027567 and Jung, US Patent Application Publication No. 2019/0221294 and further in view of Hernando-Monge, US Patent Application Publication No. 2016/0298198.
As per claim 15, Farooq, Xie, and Jung teaches the system of claim 1 as described above.  Farooq does not explicitly teach standardizing the observation using a cohort mean and standard deviation for the feature type.  Hernando-Monge teaches standardizing an observation using a cohort mean and standard deviation for a feature type (see paragraph 0075 c. 1.).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this calculation to the system of Farooq because the particular mathematical expression could have been applied according to known means of mathematical calculation, without altering the operations of the prior art, and the combination would have yielded predictable results of the results of the calculation.

Distinguishing Subject Matter
The following is a statement of reasons that claim 7 distinguishes over the prior art: The primary reasons that claim 7 distinguishes over the prior art is the inclusion of the limitations of generating the observation embeddings from an aggregation of token embeddings according to the steps of claim 7.  While the prior art discloses aggregating token embeddings as described above, the prior art does not describe the particular steps to carry out this process as recited in claim 7 and in combination with the limitation from which claim 7 depends.
With regard to eligibility, the claims do not recite mathematical concepts such as relationships, formulas, or calculations.  Although the claims may be based on mathematical concepts, the mathematical concepts are not recited in the claims.  Additionally, the claims do not recite steps that could be practically performed in the mind of a user or methods of organizing human activity such as fundamental economic concepts or managing interactions between people.  Therefore, the claims are eligible because they do not recite a judicial exception.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lucas, US Patent Application Publication No. 2020/0176098, discloses determining concepts 	from text within a medical record, including identifying candidate concepts with an LSTM 	network.
Chou, International Publication No. WO 2018/118179, discloses predicting and generating text 	documentation for a medical encounter using machine learning models including LSTM neural 	networks.
Nie et al., DeepTag: inferring diagnoses from veterinary clinical notes, discloses training and 	applying LSTM neural networks to extract data from clinical notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626